Citation Nr: 1726733	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to the Veteran's service connected pes planus.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Faheemah Abdullah, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1994 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a March 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was most recently before the Board in April 2014 where the issue of entitlement to service connection for a back disability was officially reopened and both of the above issues were remanded for further development.


FINDINGS OF FACT

1.  The Veteran's back disability is not related to his military service.

2.  The Veteran's back disability was not caused by or aggravated by his service connected pes planus.

2.  The evidence establishes that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for a TDIU have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, VCAA letters were sent to the Veteran in August 2009 and January 2010.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.


II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in April 2014.  The purpose of this remand was to schedule the Veteran for a new VA examination.  Upon remand, the Veteran underwent a VA back examination in December 2014.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his back disability as well as his unemployability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from a service organization.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Back Disability

The Veteran contends that his current back disability is related to his military service.  The Veteran acknowledges that there was no isolated incident or injury during his military service that could have caused his back disability, but instead argues that the general 'wear and tear' of military activities, such as marching and carrying heavy equipment, caused or resulted in his current back disability.  In the alternative, the Veteran also claims that his current back disability is caused by or aggravated by his service connected pes planus.  In April 2014, the Board reopened the Veteran's claim for entitlement to service connection on the basis that the Veteran had, for the first time, a low back diagnosis as well as on the grounds that he raised the contention of secondary service connection for the first time. 

A careful review of the service medical records shows that, on a November 1994 physical examination for enlistment purposes, the Veteran's spine was normal.  He was seen for complaints of low back pain beginning in March 1995.  At that time, he reported having low back pain only after running.  

In June 1995, during service, the Veteran complained of having low back pain and reported that he did a lot of lifting (he requested a back brace).  The diagnosis was that of lumbosacral strain with no symptoms of nerve root compression.  He was prescribed pain medication.  He was followed up for low back pain in August 1995, when he reported having had pain for the past 2-3 months.  The assessment was that of mechanical low back pain.  X-ray studies of the lumbar spine in August 1995 were within normal limits.  He was followed up for mechanical low back pain in September 1995, at which time he felt fine and had no complaints.  

In April 1996, again during service, the Veteran complained of having low back pain for one week with no known cause.  He was recommended pain medication, ice massage, and back exercises.  He was seen with continuing complaints of back pain and, upon examination, was diagnosed with cystitis (by history) in December 1997, gastroenteritis in October 1999, and viral syndrome in November 1999.  

In February 2000, during service, the Veteran complained of having had back pain for two weeks.  The assessment was that of mid-back pain.  In March 2000, a Medical Evaluation Board was convened to evaluate the Veteran, particularly in light of a bilateral knee condition.  On examination, there was no evidence of a low back disorder.  

In April 2000, the RO received the Veteran's claim of service connection for back pain, reported to have begun in April 1996.  In June 2000, the veteran was discharged from service with severance pay for a bilateral knee disability.  

The post-service medical evidence shows that the Veteran was seen on an outpatient basis for complaints of low back pain.  His diagnosis, when one was provided, was essentially history of low back pain or musculoskeletal pain related to his activities and size.  In December 2014, the Veteran was diagnosed with degenerative arthritis of the spine.  The Board recognizes the Veteran's private treatment records, which include chiropractor notes, diagnoses of segmental and somatic dysfunction of the thoracic region, and radiology reports.  However, these documents discuss the current severity of the Veteran's current back disability and not its etiology.  Therefore, these records are not relevant to the current analysis.

At a December 2001 VA examination, the Veteran complained of having back pain that came and went throughout the day.  He indicated that he felt pain when using stairs and when sweeping and mopping.  He indicated that the pain felt like a tight knot in his lower back area.  The examiner stated that he had reviewed the Veteran's claims file.  He noted that the Veteran dated the onset of low back pain to about 1996 and that the pains persisted and were aggravated by movements of twisting.  

The examiner also stated that the Veteran was very obese, weighing 310 pounds at the examination (he noted the Veteran's report of having gained about 30 pounds in the past year).  A complete examination of the low back was conducted.  X-ray reports showed that the lumbar spine and thoracic spine were normal.  

In the diagnosis, the VA examiner stated that the veteran apparently had some postural degree of discomfort but that in the absence of other musculoskeletal findings of definite strain the impression remained mechanical low back pain aggravated by motion.  

At an August 2002 hearing, the Veteran testified that he sought treatment for back pain periodically throughout service and was given stretching exercises and possibly muscle relaxers.  He said that a specific injury did not bring on his lower back pain, but that frequent strenuous activity in service caused him pain.  

The veteran also testified that he felt a tightening sensation in the lower back area, which was triggered by as little as the act of washing dishes or sweeping/mopping the floor.  He said that he had received treatment for his back at the VA and was given stretching exercises, muscle relaxers, and pain medication.  

Pursuant to the Board's April 2014 remand, the Veteran underwent a VA examination in December 2014 to determine the etiology of the Veteran's back disability, to include whether or not it was caused or aggravated by his service connected pes planus.  The examiner stated that the record does not reveal an event or condition in the Veteran's military service that is etiologically related to any lumbar spine condition he has had since exiting the military.  The examiner explained that the events described by the Veteran, as well as his military medical record, reveal events of an acute nature and not a continuation of clinical presentation post-service.  Therefore, as there is no evidence that the Veteran's current back disability is related to his military service, service connection on a direct basis is not warranted.

Additionally, the examiner opined that the Veteran's back disability is not due to or aggravated by his service connected pes planus.  The examiner explained that the examination of the Veteran did not reveal any pathological condition of the low back that is related to the Veteran's pes planus.  The examiner continued that the Veteran has no biomechanical conditions originating from his pes planus causing a pain condition to his low back.  The Veteran's posture, alignment of his spine, and alignment of his legs and ankles are not altered by the Veteran's pes planus.  Therefore, the evidence does not show that the Veteran's back disability was caused by or aggravated by his service connected pes planus.  Therefore, entitlement to service connection, to include on a secondary basis, for a back disability is not warranted.



TDIU

The Board finds that the Veteran's service connected disabilities do preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

The Veteran is currently in receipt of compensation for the following service connected disabilities: dysthymia and anxiety disorder, currently evaluated as 70 percent disabling; bilateral pes planus, evaluated as 50 percent disabling; tension headaches, evaluated as 50 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling.  His combined disability rating was 70 percent from June 17, 2000; 80% from October 31, 2007; 90 percent from August 19, 2012; and 100 percent from October 23, 2015.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

As an initial matter, the Veteran graduated from high school and attended a technical community college on and off from 2002 to 2004 pursuing a degree in information systems and business.  It is unclear from the record as to whether the Veteran completed this degree.  The Veteran worked as a group home counselor from 2001 to 2004.  The Veteran stated that his disability affected his ability to perform his responsibilities of administering medication and assisting clients in completing daily routines and so the Veteran terminated this position.  From 2006 to 2008 the Veteran worked as a loan officer, but was later terminated from this position for performance reasons.  From March to October 2008, the Veteran worked again as a loan officer for a different employer.  The Veteran's employment ended as a result of his disabling conditions worsening.  Specifically, the Veteran reported that his migraines worsened, confusion increased, and poor concentration occurred.  The Veteran has been unemployed since this position.

The Veteran is in receipt of a disability award from the Social Security Administration (SSA).  The SSA stated that the Veteran has the following severe impairments: lumbar spine degenerative changes, thoracic spine degenerative disc disease, migraines, pes planus, obesity, generative joint disease of the knees, major depressive disorder, and attention deficit hyperactivity disorder (ADHD).  As discussed above, only the migraines, pes planus, degenerative joint disease of the knees, and depression are service connected.  Pursuant to 38 C.F.R. § 4.19, neither non-service connected disabilities nor advancing age may be considered when determining entitlement to a TDIU.

The Veteran asserts that he is unemployable as a direct result of his service connected disabilities.  Specifically, the Veteran reports difficulty in maintaining employment due to lack of concentration, focus, memory deficits, anxiety, and depression.  Additionally, the Veteran stated that he experiences pain when walking, running, prolonged standing, bending, stooping, and kneeling.  

In April 2011 the Veteran underwent vocational rehabilitation counseling.  The counseling report stated that the Veteran has been determined to have impairment to employability due to his history of multiple employment terminations as a result of his disabilities and due to having few transferable skills, education, or credentials for suitable employment.  Additionally, the report stated that the Veteran's service connected disabilities materially contribute to his employment impairment.

In his January 2013 formal appeal to the Board, the Veteran stated that his major depressive disorder and anxiety has become worse, resulting in panic attacks almost every time he goes out in public or before going out.  The Veteran reported that he is confined to his home as a result of these panic attacks and resulting stress.  

In October 2015, the Veteran underwent a VA headaches examination.  The examiner stated that the functional impact of these headaches is an inability to work on days that the Veteran experiences a headache as he must sleep in a dark room after taking medication.  Throughout the record the veteran has asserted that he frequently had to miss work due to his headaches and is unable to have a full time job that would allow for such a lenient and flexible schedule. 

In October 2013, the Veteran underwent an assessment by his primary care physician.  This assessment stated that the Veteran is limited to working less than one hour per eight-hour workday, both in a sedentary position or one that requires standing and/or walking.  An August 2014 VA memorandum by a rehabilitation counselor stated that based on this assessment, employment for the Veteran is not feasible and that he would benefit from Independent Living Services.  
During the Veteran's October 2016 VA knee and lower leg examination, no functional limitations were noted and another October 2016 VA examination reported stated that the Veteran's service connected disabilities of bilateral knee degenerative joint disease, headaches, and bilateral pes planus do not cause him to be unable to secure and maintain substantially gainful employment. 

At the Veteran's October 2016 VA foot examination, the examiner stated that the Veteran does experience functional limitations as a result of his pes planus including excess fatigability, pain on movement, pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, interference with sitting, interference with standing, and lack of endurance.  These limitations contribute to problems going up and down stairs. Additionally, in a SSA document from February 2017, the Veteran stated that his anxiety causes him to only get two to four hours of sleep at a time, causing daytime tiredness.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the combined effect of the Veteran's service connected disabilities precludes him from securing or following a substantially gainful occupation.  Specifically, the October 2013 assessment and August 2014 memorandum stated that employment is not feasible for the Veteran as he can only work in a sedentary or physical job for less than one hour a day.  Thereby, when taken together, the evidence of record warrants entitlement to a TDIU. 




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to a TDIU is granted.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


